Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,489,655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (2015/0042776) in view of Martin (2010/0191827).
 	Regarding claim 1, Barrett discloses a system for identifying and timing an athlete during a timed sporting event in which the athlete is participating, said system comprising: 
a camera configured to capture an image of the athlete (18); 
a media database for storing images captured by said camera (24); and 

However, Barrett does not disclose the processor is configured to compare a digital profile picture of the athlete stored in said media database with an image of the athlete captured during the sporting event, the processor being configured to associate a time with the athlete's performance in the sporting event based on the comparison between the profile picture and the image captured during the sporting event, and the processor being configured to utilize a secondary identification means for identifying the athlete if the athlete remains unidentified after the comparison between the profile picture and the captured image as claimed as claimed.  Regardless, Barrett teaches that an image recognition system for recognize the glyph attached to the bib of the runner (par. 56).  
	Martin, from the similar field of endeavor, states that the bib can be detached from the runner (par. 25) and teaches that a facial recognition system is employed to identify the person under such situation (par. 27, 28, 30).  Thus, knowing that the glyph attached to the runner can be detached in Barrett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Martin into Barrett to perform the well known facial recognition as claimed.  
	Martin further teaches that additional sensors, such as the RFID tags, are being used to supplement the image and facial recognition systems to identify the participants (par. 20 and 24).  By using the plural participant identifying systems, if one of the systems fails, the participant still can be identified by others (par. 24).  Hence, in order 
	Regarding claim 2, Martin discloses said processor is configured to associate a placing with the athlete's performance in the sporting event based on the comparison between the profile picture and the image captured during the sporting event (par. 56).
	Regarding claim 3, both Barrett and Martin inherently include a second camera, said camera being positioned at the start of the sporting event, said second camera being positioned at the finish of the sporting event.
	Regarding claim 4, Martin discloses said processor is configured to determine a finish time of the athlete without using a bib number wearable by the athlete (par. 28).
	Regarding claim 5, Martin discloses said processor is configured to use one or more facial features of the athlete to identify the athlete in the images (par. 30).
	Regarding claim 6, Martin discloses said processor is configured to use one or more facial features of the athlete and at least one non-facial feature of the athlete to identify the athlete in the images (par. 27).
	Regarding claim 7, Martin discloses the at least one non-facial feature includes a portion of an article of clothing worn by the athlete during the sporting event (note bib in par. 27).
	Regarding claim 8, Martin discloses the secondary means for identifying the athlete including at least one of a registered personal device, a timing chip, or a race number (par. 6 and 20).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422